Title: From George Washington to Robert Digby, 10 February 1783
From: Washington, George
To: Digby, Robert


                        
                            Sir
                            Hd Qrs 10 feby 1783
                        
                        I do my self the honor to transmit to your Excellency a Letter from the Governor and Council of Maryland which
                            came to me inclosed in a Letter from Mr Giles an Extract of which I also have the honor to inclose. It is not in my
                            department, and I should therefore have returned it, to go thro’ the Agent of Marine, but the consequences that might
                            attend a delay—induced me to dispense with the regular mode in this instance, and to transmitt the application directly to
                            your Excellency. I am &c.
                    